COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 IN RE: INTEGRATED HEALTH                         §
 SERVICES AT HANOVER HOUSE,
 INC. A/K/A IHS OF HANOVER HOUSE,                 §               No. 08-09-00136-CV
 INC. D/B/A MOUNTAIN VIEW
 HEALTHCARE CENTER; IHS                           §         AN ORIGINAL PROCEEDING
 ACQUISITION NO. 171, INC.; AND IHS
 ACQUISITION NO. 131, INC.,                       §                 IN MANDAMUS

                 Relators.                        §

                                                  §

       MEMORANDAUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relators, Integrated Health Services at Hanover House, Inc. a/k/a IHS of Hanover House, Inc.

d/b/a Mountain View Healthcare Center; IHS Acquisition No. 171, Inc.; and IHS Acquisition No.

131, Inc., ask this Court to issue a writ of mandamus against the Honorable M. Sue Kurita, Judge

of the County Court at Law No. 6 of El Paso County, Texas. In order to be entitled to mandamus

relief, a relator must meet two requirements. First, the relator must show that the trial court clearly

abused its discretion. In re Prudential Insurance Company of America, 148 S.W.3d 124, 135 (Tex.

2004). Second, the relator must demonstrate he has no adequate remedy by appeal. Id. at 135-36.

Based on the record before us, we are unable to conclude that Relators are entitled to mandamus

relief. Accordingly, the petition for writ of mandamus is denied.



                                               GUADALUPE RIVERA, Justice

May 20, 2009

Before Chew, C.J., McClure, and Rivera, JJ.